FILED
 ocT   3   0 Zitsffi
       G BRUTON




                       ll--t?-Ly+Z-
            Azk-z-f-ruL


0r*   i

          %_t&b_re
I




    fi)rr] 4h',A,,'Le,.
      Ylzs*l
     Lcawtrt/va C L
    /C%O LA"",r,,1"..q_ Rb          -=_--
                                 :
    $v'rn)tlt,r,   TL LLttLL     _@
                                 :--- 02

                                :=5
                                =@
                                   N
                                =.-=-
                               =,>
                               ::
                               :--
                                        v,
                                        CD
                                                                                                a",


                                                                                           Cie(tu {Con^J
                                                                                          ti tt, x6fr,,N.r1r d Cr'*)
                                                                                  k'"t'
                               --:-9-
                               ---'
                                                                                          Ltq 5b u tr,r\ el'tLbc nt /-,\1'- *
                                             ii,i-.iii,l-;rii:ii::i   i:iii;i   :t:rt{i* cAna,priTrrr$,[i   ,,wiy,gy$hhtririi
D
'/-/
     [:v                                                                         eJ
       rHts ENIELIzE ts REcycuBLE AND MADE wTH goyo   posr coNsuMEB   comm   $
